Citation Nr: 1611310	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-10 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for asthma.
 
2.  Entitlement to service connection for thyroid cancer, status post total thyroidectomy, claimed as due to exposure to herbicides, solvents and chemicals, and/or ionizing radiation.

 3.  Entitlement to service connection for hypertension.
 
4.  Entitlement to service connection for cancerous nodules under sternum.
 
5.  Entitlement to service connection for a disability of the colon, to include colon polyps and diverticulosis.

6.  Entitlement to service connection for metastatic bladder cancer.
 
7.  Entitlement to service connection for a right eye cataract, to include as secondary to service-connected diabetes mellitus type II with erectile dysfunction.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from May 1957 to May 1977.  The Veteran's service personnel records indicate service in the Republic of Vietnam from June 1970 to June 1971.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, the RO in Jackson, Mississippi, in pertinent part, denied service connection for asthma, thyroid cancer, hypertension, cancerous nodules under the sternum, metastatic colon cancer, and metastatic bladder cancer.  Jurisdiction was then transferred to the RO in Los Angeles, CA, which, in a May 2014 decision, in pertinent part, denied service connection for right eye cataract.

In May 2015, the Board remanded the Veteran's claims for a Board hearing.
The Veteran was afforded a Board hearing by videoconference technology in July 2015.  A transcript has been associated with the Veteran's electronic claims file.

The Board notes that a waiver of review of the Agency of Original Jurisdiction (AOJ) for new evidence was received in December 2015.  VA treatment records associated with Virtual VA in February 2016 and additional documentation received from the Veteran in March 2016 are not relevant to any issues decided herein; thus, remand for AOJ adjudication of additional evidence received since the most recent AOJ adjudication is unnecessary in this case.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension; entitlement to service connection for thyroid cancer; entitlement to service connection for cancerous nodules under sternum; entitlement to service connection for metastatic cancer to the colon; and entitlement to service connection for right eye cataract are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's asthma is related to active service.

2.  There is no objective medical evidence of record that the Veteran has been diagnosed with bladder cancer.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for asthma are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for the establishment of service connection for bladder cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As entitlement to service connection for asthma is granted herein, a discussion of the duties to notify and assist are moot concerning this issue.
Regarding the claim for bladder cancer, the Veteran was sent a letter in January 2010 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim for service connection, and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no indication in the record, to include voluminous medical treatment records, that the Veteran has ever been diagnosed with bladder cancer.  For this reason, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2015 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, during the Board hearing, the undersigned stated the issues on appeal and solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Concerning the Veteran's claim for asthma, in a physician's report dated February 1977, chronic restrictive lung disease probably secondary to bronchial asthma was noted.  The Board additionally notes that the Veteran gave a history of childhood asthma; however, this defect was not noted at induction and this comment does not rise to the level of clear and unmistakable evidence of a pre-existing (chronic) disability.  A VA examination in August 1978 indicated mild restrictive ventilatory dysfunction.  The Veteran was subsequently service-connected for restrictive lung disease, but the disability, in September 1980, was recharacterized as chronic obstructive pulmonary disease with allergic rhinitis.  A December 2009 VA examination diagnosed the Veteran with mild persistent asthma, with symptoms noted as dating back to the 1960s.  A January 2010 private opinion indicates that the Veteran's bronchial asthma had begun in service and continued thereafter, based on his treatment for allergies and asthma in-service.  A November 2010 statement from the same provider reached the same conclusion.  An October 2013 VA authorized examination indicates that the Veteran's prior diagnosis of emphysema had progressed to the current diagnosis of asthma.  The Board concludes that in this case, the preponderance of the evidence of record indicates that the Veteran has asthma which is related to service.  Thus, service connection must be granted for this disability. 

However, after review of the Veteran's extensive medical treatment records, there is no indication that the Veteran has ever been diagnosed with bladder cancer.  During hearing testimony in July 2015, the Veteran indicated that his thyroid cancer had metastasized throughout his body.  The Veteran additionally indicated during hearing testimony that he had not been diagnosed with bladder cancer.  See Board Hearing Transcript at 26.  To the extent he contends that he currently has bladder cancer, he is not competent to render such a diagnosis, as a determination as to the presence of cancer requires medical expertise.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for asthma is granted.
 
Entitlement to service connection for metastatic bladder cancer is denied.


REMAND

The Veteran's service personnel records indicate service in the Republic of Vietnam, duty in the battery shop and exposure to radiation while on active duty.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" including thyroid and colon cancer may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

First, the evidence does not reflect, and the Veteran does not contend, exposure consistent with a "radiation-exposed Veteran" as defined by 38 C.F.R. 
§ 3.309(d)(3), thereby precluding presumptive service connection.  

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

In this regard, a request will be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  If it is determined that the Veteran was exposed to ionizing radiation, and subsequently developed a "radiogenic disease" with a specified period, the claim will be referred to the Under Secretary for Benefits for review.  38 C.F.R. § 3.311(b).  

Here, the Veteran's service personnel records indicate three instances of exposure to radiation in June 1957, January 1963 and June 1964.  An April 2010 letter from the Department of the Air Force indicates that they found no exposure data for the Veteran.  However, since the Veteran's service treatment record clearly indicate radiation exposure, the RO erred in not forwarding the Veteran's pertinent information to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Such must be accomplished on remand.

Third, and notwithstanding the above, the Court has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

A January 2010 private treatment record indicates that the Veteran had thyroid cancer which was very rare in a male and which the provider believed is secondary to some environmental exposure; however, without indication of what type of environmental exposure.  Thus, upon remand, the AOJ must obtain a medical opinion concerning the Veteran's contentions that his thyroid cancer, colon disability (apparently diagnosed as colon polyps and diverticulosis) and cancerous nodules under the sternum are related to exposure to hazardous substances during service to include radiation, Agent Orange, cleaning solvents, jet fuel and other chemicals to which the Veteran was exposed while working in the battery shop.

In October 2013, the Veteran was afforded a VA authorized examination for his eyes, among other disabilities.  The examiner indicated that the Veteran's right eye cataract is not secondary to his service-connected diabetes.  There was no indication of whether there was aggravation of the cataract by the diabetes.  Thus, an addendum opinion is necessary in order to consider aggravation.

Concerning the claim for entitlement to service connection for hypertension, the Board notes that the Veteran's service treatment records contain some high blood pressure readings in October and December 1974.  There is no medical opinion of record determining if the Veteran's current hypertension is related to these elevated blood pressure readings.  Thus, the Veteran must be afforded a VA examination on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all updated VA treatment records.

2.  Request any available records concerning the Veteran's exposure to ionizing radiation, including any DD Form 1141.  Any such records obtained, as well as the service personnel records documenting radiation exposure in June 1957, January 1963 and June 1964, must be forwarded to the Under Secretary of Health for preparation of a dose estimate, and then any further development as required under 38 C.F.R. § 3.311 should be performed.

3.  Then, schedule the Veteran for a VA examination by a physician in order to determine the nature and etiology of his thyroid cancer, disabilities of the colon to include polyps and diverticulosis, and cancerous nodule of the sternum with review of the claims file noted.  All necessary tests and studies should be accomplished, and clinical manifestations should be reported in detail.  

For any current disorder diagnosed, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise related to service, to include as due to an in-service exposure to hazardous materials to include radiation, Agent Orange, cleaning solvents, jet fuel and other chemicals to which the Veteran was exposed while working in the battery shop.  

A rationale for all opinions expressed should be provided.  

4.  Then return the claims file to the October 2013 VA examiner (or other qualified examiner, if unavailable) to determine the etiology of the Veteran's right cataract disability.  The claims folders must be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's right eye cataract is aggravated beyond the normal progression of the disease by his diabetes. 

The rationale for any opinion expressed must be provided.

5.  The Veteran should be afforded a VA examination to determine the etiology of the Veteran's hypertension.  The claims folders must be made available to and reviewed by the examiner. 

Based upon the examination results and the review of the claims folders, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension was incurred in service, is related to high blood pressure readings documented during active service, or manifested to a compensable degree within one year of service. 
The rationale for all opinions expressed must be provided.
6.  After completion of the above, review the record and readjudicate the Veteran's claims in light of any additional evidence added to the record assembled for appellate review.  If any benefit sought remains denied, the Veteran and his representative should be issued an appropriate Supplemental Statement of the Case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


